Case: 12-51223       Document: 00512435434         Page: 1     Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 8, 2013
                                     No. 12-51223
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLO MARTIN DEL CAMPO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1688-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM:*
       Carlo Martin Del Campo pleaded guilty, without the benefit of a plea
agreement, to illegal reentry and received a 77-month prison sentence, which
was at the bottom of the advisory guidelines range. Del Campo challenges the
substantive reasonableness of his sentence, contending that it is greater than
necessary to achieve the purposes of sentencing. As Del Campo acknowledges,
because he raised no objections to his sentence in the district court, our review
is for plain error. United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51223    Document: 00512435434     Page: 2    Date Filed: 11/08/2013

                                 No. 12-51223

2009). We presume that a within-guidelines sentence, like Del Campo’s, is
reasonable. United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013).
      First, Del Campo complains that under the Guidelines, his prior drug
conviction was double counted because it increased both his offense level and his
criminal history score. We have rejected the argument that this sort of double
counting renders a within-guidelines sentence unreasonable. United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). His next contention, that applying
the illegal reentry guideline resulted in a guidelines range that was
unreasonably high because his offense amounted to merely “an international
trespass,” too, is insufficient to rebut the presumption that a within-guidelines
sentence is reasonable. See United States v. Juarez-Duarte, 513 F.3d 204, 212
(5th Cir. 2008).
      Finally, Del Campo asserts that the sentence did not reflect that he lived
in the United States for most of his life, his siblings and children are American
citizens, and he returned to be with his family.          Del Campo’s cultural
assimilation does not necessarily entitle him to a below-guidelines sentence. See
United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Likewise,
neither this factor nor his motive for returning renders his sentence
unreasonable. The district court rejected the contention that these factors
outweighed the other sentencing considerations, specifically that Del Campo’s
extensive criminal history showed that he did not respect the laws of the United
States. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008). Given the high degree of deference that we give to the sentencing court,
id. at 339, Del Campo’s argument that a sentence at the bottom of the guidelines
range is unreasonable amounts to a disagreement with the balance among the
sentencing factors that the district court struck, but he has not shown that the
district court made a clear error in judgment in weighing the factors. See
Jenkins, 712 F.3d at 214.
      AFFIRMED.

                                       2